PRICE, Chief Justice
(concurring).
I concur in the opinion of Justice WAL-THALL. Further, I am of the opinion that the disposition made of the case is sustainable on the theory that proof of loss was not made in a reasonable time. The. filing of proof of loss not only determines the date of the beginning of the period for compensation (the maturity of the policy its close), but it is a condition of any liability. As a matter of law proof of loss was not filed within a reasonable time.
Connecticut General Life Ins. Co. v. Smith, Tex.Civ.App., 94 S.W.2d 519, and authorities cited therein,